Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered March 14, 2001, convicting defendant, after a jury trial, of robbery in the first degree (two counts) and attempted robbery in the first degree, and sentencing him to consecutive terms of 25 years, 25 years and 15 years, unanimously affirmed.
*231The court properly exercised its discretion when it denied defendant’s request to discharge a juror who expressed concerns about his employer’s displeasure with his jury service and the inconvenience posed by the lengthy trial. The record establishes that the juror was not so preoccupied with these problems as to render him grossly unqualified to serve (see People v Buford, 69 NY2d 290, 298 [1987]).
The court properly precluded defendant from introducing evidence of his mental illness, since the proffered evidence was irrelevant to any psychiatric defense recognized by New York law (see CPL 250.10 [1]; Penal Law § 40.15; People v Almonor, 93 NY2d 571 [1999]). In any event, there is no reasonable possibility that this evidence would have established any recognizable defense. On the contrary, defendant’s experts’ findings actually negated a defense of lack of criminal responsibility by reason of mental disease or defect, or a defense of lack of intent to commit robbery. To the extent that defendant is claiming a violation of his constitutional right to present a defense, such claim is unpreserved and without merit.
We perceive no basis for reducing defendant’s sentence. Concur — Andrias, J.P., Williams, Lerner, Friedman and Mar-low, JJ.